Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Azaniah Blankumsee appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2012) complaint and requests for counsel pursuant to 28 U.S.C. § 1915(e) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Blankumsee v. Shearin, No. 8:13-cv-02658-PWG (D.Md. Aug. 4, 2014). We also deny Blankumsee’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.